Citation Nr: 0946818	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-32 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression.

2.  Entitlement to an initial disability rating higher than 
10 percent for left wrist fracture residuals.

3.  Entitlement to an initial disability rating higher than 
10 percent for bilateral mandibular jaw fracture residuals.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from July 1990 to January 
1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for the left wrist disability and the jaw fracture 
disability, and assigned an initial 10 percent rating for 
each condition, effective July 28, 2004.  The April 2005 
rating decision also denied service connection for PTSD and 
dental trauma, and denied the Veteran's claim to reopen his 
previously denied claim of service connection for depression.  

The issues of entitlement to service connection for PTSD and 
dental trauma, and entitlement to a higher initial rating for 
the jaw fracture disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied the 
Veteran's claim of service connection for depression; the 
Veteran did not filed a notice of disagreement.

2.  Additional evidence received since the July 1999 rating 
decision, is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the depression claim, and does not raise a reasonable 
possibility of substantiating the claim. 

3.  Left wrist disability is manifested by some limitation of 
motion of the wrist, with complaints of pain, with no 
evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The July 1999 RO decision, which denied entitlement to 
service connection for depression, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's July 1999 determination, and the claim of service 
connection for depression is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for residuals of fracture, left wrist, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 
5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
 That is, by way of letters dated in August 2004, September 
2004, and March 2006, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  And for claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the August 
2004 and September 2004 VCAA notice letters prior to 
initially adjudicating the Veteran's claims in April 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

As well, the August 2004 and March 2006 VCAA notice letters 
informed the Veteran of what constituted new and material 
evidence to reopen his previously denied, unappealed claim of 
service connection for depression.  These letters complied 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), since they 
apprised him of the specific reasons this claim was 
previously denied, in addition to explaining the type of 
evidence and information needed to establish the Veteran's 
underlying entitlement to service connection (in the event 
the claim was reopened).  See, too, VA Gen. Counsel. Mem., 
para. 2, 3 (June 14, 2006).

The March 2006 letter also informed the Veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional notice, the 
RO has gone back and readjudicated his claims in the November 
2008 supplemental statement of the case (SSOC) based on any 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue 
and statement of the case (SOC).  This is important to point 
out because if, as here, there was no VCAA notice provided 
prior to the initial adjudication of the claim, or for 
whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claims.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Since the left wrist appellate issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which 
VCAA letters were duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting the 
initial disability rating assigned, the notice requirements 
of 38 U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, Vazquez-Flores was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, as discussed hereinabove, the Court has held that 
in a claim for an increased initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his written communications, service 
treatment records (STRs), service personnel records, private 
medical records, Social Security Administration (SSA) 
records, Veterans Center records, and VA medical center 
(VAMC) records, including the reports of his most recent 
September 2006 and October 2008 VA compensation examinations 
to assess the severity of his left wrist disability.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that an etiological opinion has not been 
obtained for the Veteran's claim of service connection for 
depression.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

There is, however, an exception when as here there is a 
petition to reopen a previously denied, unappealed claim.  
The statutory duty to assist the Veteran does not arise if 
the Veteran has not presented new and material evidence to 
reopen his claims.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); see also 38 C.F.R. § 3.159(c)(4)(iii).  

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

New and Material Evidence

The RO denied the Veteran's petition to reopen his claim of 
service connection for depression in the April 2005 rating 
decision at issue - determining he had not submitted new and 
material evidence to warrant reopening the claim.  The Board 
also must make this threshold preliminary determination as to 
whether new and material evidence has been submitted, before 
proceeding further, because it affects the Board's 
jurisdiction to reach the underling claim for service 
connection and adjudicate it on the merits on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 
1996); see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  The Veteran filed his petition to reopen 
his claim in July 2004.  Therefore, the amended definition of 
what constitutes "new and material" evidence is applicable.  
Under the revised standards, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The additional evidence received since the prior, July 1999, 
unappealed denial of the claim consists of:  his written 
communications, service personnel records, private medical 
records, SSA records, Veterans Center records, and VAMC 
records.

All of this evidence is new because it has not been submitted 
to VA before and, therefore, never considered.  But this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim.  38 C.F.R. § 3.156(a).  Specifically, none 
of this evidence suggests the Veteran's depression was a 
result of his military service from July 1990 to January 
1997.  

The medical reports merely present the Veteran's medical 
condition, including tests and examinations.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing Veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  Records showing treatment years 
after service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
Furthermore, the Veteran, as a layperson, cannot establish 
this causal nexus (link) himself, so his testimony attempting 
to do this is insufficient to reopen his claim.  See Routen 
v. Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. 5108").  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for depression.  38 
U.S.C.A. § 5108.  Furthermore, inasmuch as the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected left wrist disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5215, limitation of motion of the wrist.

A 10 percent rating is the highest assignable rating under DC 
5215, and irrespective of whether the disability is affecting 
the major or minor wrist, this rating is warranted when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited to in line with the forearm.  38 C.F.R. § 4.71a; see 
also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  

While higher ratings for wrist disabilities are available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that provision 
requires the presence of ankylosis, which has not been 
diagnosed in this case.  

When an evaluation of a disability is based at least in part 
on limitation of motion, as in this instance, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40 (2008); Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 U.S.C.A. §§ 4.40 and 4.45 and DeLuca is not 
required.  Id.  Further, although there are other diagnostic 
codes that potentially relate to impairment of the wrist, 
after reviewing these provisions, the Board can find no basis 
upon which to assign an increased rating for the Veteran's 
left wrist disability.  In any event, the Veteran's pain has 
been taken into consideration in awarding a disability 
evaluation of 10 percent.  An additional "symbolic" range 
of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

Additionally, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's left wrist 
disability symptoms cause some impairment in his occupational 
functioning and capacity.  But the extent of his impairment 
is adequately contemplated by the rating criteria, which 
reasonably describe the effects of his disability.  According 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The Board finds no reason 
to refer this case to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment 
(meaning above and beyond that contemplated by the schedular 
rating assigned), to suggest the Veteran is not adequately 
compensated by the regular rating schedule.  All of the 
evaluation and treatment he has received for his left wrist 
disability has been on an outpatient basis, not as an 
inpatient.  During his recent October 2008 VA compensation 
examination, he acknowledged that his left wrist disability 
has no effect on his usual occupation in marketing.  The 
Veteran did indicate that his left wrist disability limits 
his exercise.  This level of occupational and other 
impairment in his daily living is contemplated by the 10 
percent schedular rating he already has.  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for depression, the appeal is 
denied.

Entitlement to an increased evaluation for left wrist 
disability, currently evaluated as 10 percent disabling, is 
denied.



REMAND

Regrettably, the Board must remand the claims of entitlement 
to service connection for PTSD and dental trauma, and 
entitlement to a higher initial rating for the jaw fracture 
disability for further development and consideration.  
Although the Board sincerely regrets this additional delay, 
it is necessary to ensure there is a complete record upon 
which to decide these claims so the Veteran is afforded 
every possible consideration.

PTSD

The Veteran is trying to establish his entitlement to service 
connection for PTSD.  The applicable VA regulations 
acknowledge that symptoms attributable to PTSD often are not 
manifested during service.  So service connection requires a 
current medical diagnosis of this condition (in accordance 
with DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

With respect to the first requirement for a successful claim, 
the record shows the Veteran has a diagnosis of PTSD dated in 
2004 from Dr. L., a private physician.  The Veteran also 
submitted a statement dated in July 2004 from C.H., a nurse 
practitioner, who reported that the Veteran was being treated 
in the PTSD Clinic for PTSD combat-related.  However, several 
VA physicians during outpatient treatment concluded the 
Veteran does not have PTSD, but instead depression, mood 
disorder, and anxiety with features of PTSD.  They also 
diagnosed rule out PTSD.  Since, however, there is probative 
evidence for and against the Veteran's claim as to whether he 
has this requisite diagnosis of PTSD, VA must resolve this 
reasonable doubt in his favor and conclude he has the 
necessary DSM-IV PTSD diagnosis.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the first 
element of a successful PTSD claim has been established.

But the question of whether he actually experienced a 
stressor during service to support this diagnosis is a 
factual - not medical, determination.  And credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the Veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d) and (f)(2).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f)(4); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  And, again, this corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, 9 Vet. App. at 396.

The Veteran's military personnel records, including his DD 
Form 214, confirm that the Veteran's military occupational 
specialty (MOS) was Storekeeper, Second Class.  This is not 
prima fascia indicative of combat experience.  See VAOPGCPREC 
12-99 (October 18, 1999).  Further, as the RO has noted 
correctly, he did not receive any combat-related awards or 
commendations that would serve to establish combat with the 
enemy.  Therefore, independent evidence is necessary to 
corroborate his alleged stressors.

In August 2004, the RO sent the Veteran a letter asking for 
the dates surrounding the events he had described relating to 
his claimed in-service stressors.  In August 2004, in 
response, the Veteran listed several claimed stressors, 
including: (1) learning to swim during his Naval basic 
training; (2) he saw parts of the world, and 70 percent of 
the world is water; (3) his first duty station was the 
Persian Gulf where he was assigned to resupply ships; (4) 
witnessing the detonation of mines in the water by SAR 
swimmers and SEAL teams sometime between 1991 and 1992 while 
he was aboard the USS Kalamazoo (AOR-6); (5) practicing in 
"General Quarters" alerts; and, (6) being warned not to 
leave the base because of terrorist activities while he was 
at sea near Bahrain.  All of these stressors, except for the 
detonation of the mines, are not the type of stressors that 
can be verified by the RO.  However, the detonation of the 
mines can be verified, and the RO has not made an attempt to 
verify this stressor.  VA must attempt to corroborate this 
alleged stressor before deciding the Veteran's claim for 
service connection for PTSD.

Additionally, at his March 2006 Decision Review Officer (DRO) 
hearing, the Veteran indicated that his PTSD was also caused 
by an in-service personal assault.  The Veteran testified 
that sometime between 1992 and 1993, he was physically 
assaulted in the barracks while he was on temporary duty in 
Norfolk, Virginia.  The Veteran stated that another 
serviceman attacked him, which resulted in his service-
connected jaw fracture disability.
In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14I, which 
addressed PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  In December 2005, M21-1, Part III was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15.

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the Veteran's 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.

The Veteran's account of his personal assault is not 
documented in the available service personnel and STRs.  
However, the Veteran's STRs do document treatment for the 
Veteran's jaw fracture.  

Since the Veteran's allegations of assault can be 
corroborated in part by his STRs, a VA psychiatric 
examination is needed to determine whether his PTSD is due to 
a personal assault in service.  Generally, the existence of a 
stressor is not a medical determination, but for personal 
assault cases VA regulation states that a medical opinion may 
be obtained to determine whether an assault actually 
occurred.  See 38 C.F.R. § 3.304(f)(3) (VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred).

Additionally, the Board finds that remand is necessary 
because the August 2004, September 2004, and March 2006 VCAA 
notice letters do not comply with the notice provisions for 
PTSD cases based on personal assault.

Dental trauma

In regards to his claim of entitlement to service connection 
for dental trauma, the Veteran asserts that his current 
dental problems, including crowding of his teeth, a root 
canal, and tooth sensitivity, are due to his service-
connected jaw fracture disability, which resulted from a 
trauma he sustained during his active military service.  The 
September 2004 and September 2006 VA examiners provided 
opinions regarding the secondary theory of entitlement to 
service connection, but only addressed whether the Veteran's 
service-connected jaw fracture disability caused the 
Veteran's dental problems.  The VA examiners did not address 
whether the Veteran's jaw fracture disability chronically 
aggravated the Veteran's current dental problems.  Therefore, 
another medical opinion is needed regarding the etiology of 
the Veteran's current dental trauma.  The Board needs this 
opinion to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).


Jaw fracture

In regards to the Veteran's claim of entitlement to a higher 
initial rating for his jaw fracture disability, this issue 
should also be remanded, since the requested VA examination 
for his dental claim may provide relevant evidence concerning 
the jaw fracture disability claim.

Accordingly, these claims are REMANDED for the following 
actions:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the Veteran an appropriate stressor 
development letter.  He must be notified 
that his claimed personal assault 
in service may be corroborated by 
evidence from sources other than his 
service records, as defined in this 
regulation.  All specific examples of 
alternative sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification letter.  And he must be 
given an opportunity to submit this type 
of alternative supporting evidence.

2.  Forward the Veteran's stressor 
information to the U.S Army and Joint 
Services Records Research Center (JSRRC), 
and any other appropriate records 
repository, for research into 
corroboration of the claimed stressor.  
The JSRRC should be provided a copy of 
any information obtained concerning the 
events in question.  Follow up on any 
additional action suggested by the JSRRC.  
In particular, attempt to determine 
whether:

a) from January 1991 to February 
1992, while onboard the USS 
Kalamazoo (AOR-6), the Veteran 
witnessed demolition experts, 
including SAR swimmers and SEAL 
teams, destroy mines in the waters 
near his ship. 

3.  Schedule the Veteran for a VA 
psychiatric examination to determine if 
he currently has a diagnosis of PTSD, and 
if so, what is the etiology of his PTSD. 
The claims file, a separate copy of this 
remand, and a list of any in-service 
stressor(s) found to be corroborated by 
the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must then determine 
whether the Veteran has PTSD according to 
the requirements of DSM-IV and, if he 
does, whether any in-service stressor(s) 
found to be established by the evidence 
is the cause of this condition.  The 
examiner must be instructed that only the 
events objectively verified may be 
considered as valid stressors and have 
the examiner specify the stressor(s) that 
provided the basis of the diagnosis.

Additionally, following a review of the 
Veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran was assaulted 
in service.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this.

If it is determined that a personal 
assault occurred in service, or at least 
as likely as not did, the examiner must 
then determine whether the Veteran has 
PTSD at least partly as a consequence of 
that assault.  The examiner should be 
instructed that only the 
in-service assault may be considered as a 
stressor, as opposed to any pre- and 
post-service stressors, including any 
stressors he may have experienced since 
service.  The examiner should utilize the 
fourth edition of the American 
Psychiatric Association 's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, 
the examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

4.  Schedule the Veteran for another 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current dental trauma, 
including the crowding of his teeth and 
tooth sensitivity, is proximately due to, 
the result of, or chronically aggravated 
by the already service-connected jaw 
fracture disability.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

5.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the claims.  If any 
benefit sought is not granted, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


